Citation Nr: 0116127	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  00-06 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Eligibility for Dependent's Educational Assistance under 
38 U.S.C.A. ch. 35.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active recognized military service from 
September 1982 to September 13, 1985 and was discharged under 
other than honorable conditions from a period of military 
service from September 14, 1985 to April 27, 1987. 

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia.  


FINDINGS OF FACT

1.  The veteran's military service from September 1982 to 
September 13, 1985 was under honorable conditions.   

2.  The veteran was not insane at the time of the acts which 
led to his discharge under other than honorable conditions 
from a period of military service from September 14, 1985 to 
April 21, 1987.  

3.  The veteran died on May [redacted], 1987 from hepatic failure due 
to acetaminophen poisoning as a result of suicide.  

4.  At the time of the veteran's death he was not service-
connected for any disability and had not filed a claim for 
any VA benefits.  




CONCLUSIONS OF LAW

1.  The character of the appellant's discharge for the period 
of service from September 1982 to September 13, 1985, does 
not constitute a bar to eligibility for VA benefits.  38 
U.S.C.A. §§ 101, 5303 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.12, 3.13 (2000). 

2.  The character of the appellant's discharge for the period 
of service from September 14, 1984 to April 27, 1987, was 
under other than honorable conditions and constitutes a bar 
to entitlement to VA benefits.  38 U.S.C.A. §§ 101, 5303 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.12, 3.13, 3.360 
(2000).  

4.   Service connection for the cause of the veteran's death 
is not warranted.  38 C.F.R. § 3.312(b). 

5.  The appellant is not eligibility for Dependents' 
Educational Assistance.  38 U.S.C. ch. 35 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.807 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance to the appellant is required in order to comply 
with the duty to assist her as mandated by current law, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat 2096 (2000) which became effective and 
rewrites the 38 U.S.C. §§ 5100-5107 "duty to assist" 
provisions and requires VA to provide additional assistance 
in developing all facts.  It is applicable to claims pending 
at the time of its enactment, including the case presently 
before the Board.  The RO has met its notification and duty 
to assist obligations in the development of this case under 
the VCAA.  

Although the RO did not readjudicate this case after the VCAA 
enactment, a review of the record reveals that all 
appropriate development has been accomplished.  All relevant 
facts have been properly developed.  The appellant was twice 
notified by the RO, in letters in February and June 1999, as 
to the requirements needed to prevail in her claims.  While 
the appellant has requested a copy of the veteran's service 
medical records (SMRs), including a copy of psychological 
testing during service; a copy of the complete SMRs on file 
were provided her, although these did not include a copy of 
the actual report of psychological testing, as this is not on 
file. 

Service connection for the cause of the veteran's death

The July 1982 examination for service entrance was negative.  
Service medical records dated during the veteran's honorable 
first period of service are silent for psychopathology.

During his second period of service, from which he received 
an other-than-honorable discharge, the veteran was 
hospitalized in December 1985 and January 1986 in a 
psychiatric ward.  It was noted that he "mopes around in the 
unit, hitting his wife, feels like killing his wife, and 
can't concentrate."  He had not had problems until about 2 
or 3 months earlier, when his mother became sick and he had 
been unable to obtain compassionate re-assignment fast 
enough.  His wife had nagged him, such that at one point he 
stabbed her in the neck.  He felt that he would kill her if 
she kept nagging him, and indicated that he might kill a 
person in his unit who bothered him.  He reported that he had 
a nameless friend who could not be seen by others.  He 
appeared to have delusions and hallucinations about this 
friend.  The admitting diagnosis was schizophreniform 
disorder.  On mental status examination there was no evidence 
of a thought disorder and there were no symptoms consistent 
with clinical depression.  He exhibited no suicidal or 
homicidal ideation.  He described his mood as being "under a 
lot of stress."  He denied hallucinations and there was no 
evidence of delusional thinking.  His blood alcohol level at 
admission was 41 mgs. per dl.  Psychological testing was 
consistent with a person who might have a personality 
disorder and revealed impulsiveness, self-indulgence; arousal 
seeking behavior in a person who would be resentful of 
limits, rules, and regulations; and, who would be prone to 
some form of acting out behavior.  During hospitalization he 
exhibited no signs or symptoms of a serious psychiatric 
problem and he had no problems while on a Christmas pass.  
The diagnoses were an adjustment disorder with mixed 
emotional features, treated and improved; and marital 
problems.  It was recommended that he and his wife seek 
marital counseling and that he also seek individual 
counseling.  

The veteran was hospitalized in April 1986 and the admission 
diagnosis was a schizophreniform disorder.  He was admitted 
because he had allegedly stabbed a woman.  He reported that 2 
months prior to admission he had been arrested for possession 
of marijuana as well as possession of a firearm and a 
"knuckle lock knife."  He reported that he had become 
despondent after learning that his request for reassignment 
to be closer to his wife's family had been disapproved.  At 
admission he appeared depressed but there was no evidence of 
a thought disorder and no symptoms consistent with clinical 
depression.  He had no suicidal thoughts but described some 
vague homicidal ideation.  He had smoked cannabis about 4 or 
5 times since last February and had been drinking a six pack 
of beer about 3 times weekly.  It was noted that during 
hospitalization he had attempted to convince physicians that 
he had some psychotic symptomatology regarding seeing things 
and hearing voices.  However, it was evident that he was not 
experiencing any psychotic process but, rather, had visual 
illusions and did not hear a stranger's voice but heard a 
familiar voice in his mind which was more indicative of 
anxiety than anything else.  He discussed his problems and 
indicated that he was willing to accept responsibility for 
his problems.  The discharge diagnoses were an adjustment 
disorder with mixed emotional features and a possible 
borderline personality disorder.  

Seven days after hospital discharge, an Emergency Care and 
Treatment record reflects that the veteran was referred for 
evaluation by his Commanding Officer after drinking a great 
deal of alcohol.  The assessment was that alcohol abuse was 
to be ruled out.  In June 1986 there was an assessment of 
alcohol induced gastritis.  

The veteran was hospitalized in July 1986 and the admitting 
diagnosis was that an explosive personality was to be ruled 
out.  His alcohol and drug counselor feared that he might act 
violently.  He had been found positive, by urinalysis, for 
marijuana in March 1986 and reduced in rank.  He indicated 
that his marriage was improving, despite past problems.  He 
had become quiet and uncommunicative in response to questions 
by his drug counselor about unit pressures.  He reported no 
thoughts or plans of suicidal or homicidal ideation.  He 
reported having managed well in his unit since his last 
hospitalization.  Although appointments had been made, he had 
not sought outpatient psychiatric follow-up after his past 
hospitalizations.  On mental status examination there was no 
evidence of a thought disorder or of perceptual disturbances.  
He went AWOL on July 4th, and returned on July 8th, reportedly 
to help his wife find housing and produced an official copy 
of a deposit slip for an apartment.  He indicated he was 
ready to return to duty and his supervising sergeant 
indicated he had been doing well at work, without signs of 
irritation, anxiety or depression.  During hospitalization he 
continued to report that the entire hospitalization was due 
to a misunderstanding with his drug counselor.  The diagnoses 
were episodic cannabis abuse, and a mixed personality 
disorder, manifested by a history of drug abuse, repeated 
assaults on others, and impulsivity.  Given his long history 
of difficulties in interpersonal relationships and assaultive 
behavior, it was recommended that consideration be given to 
his administrative separation.  He was psychiatrically 
cleared for any administrative action deemed appropriate.  

Service personnel records reflect that the veteran's 
conducted rendered him triable by a court-marital under 
circumstances which could lead to a bad conduct or 
dishonorable discharge.  He had been AWOL on 4 occasions and 
had received 4 Article 15s.  His last period of AWOL was for 
a period of 188 days.

The service department records reflect that the veteran had 
recognized military service from September 1982 to September 
13, 1985, he had reenlisted on March 21, 1985, and was 
discharged under other than honorable conditions from a 
period of military service from September 14, 1985 to April 
27, 1987.  

The veteran's death certificate reflects that he died on May 
[redacted], 1987 from hepatic failure due to severe necrosis due to 
Acetaminophen poisoning.  The death certificate also reflects 
that the veteran "[t]ook overdose of acetaminophen."  At 
the time of his death he was not service-connected for any 
disability nor had he filed any claim for VA benefits.  

The autopsy report reflects that the veteran had presented to 
a private hospital with a several day history of being 
unresponsive.  He had left a note which indicated his 
depression and impending death.  At admission he was 
combative and disoriented.  He rapidly had a downhill course 
and expired.  The autopsy examination revealed severe hepatic 
necrosis and a toxicology examination showed low levels of 
acetaminophen and an antihistamine.  The autopsy results were 
consistent with an acetaminophen overdose.  The effects of 
acetaminophen took several days for lethal changes to take 
place in the liver.  The "note indicates his intention and 
that the manner of death is suicide."  

After the appellant filed a claim in April 1988, an August 
1988 RO Administrative Decision found that under 38 C.F.R. 
§ 3.13 the veteran would have been eligible for discharge on 
September 13, 1985, had he not reenlisted in March 1985, and 
that all of the offenses leading to his discharge in 1987 
occurred after September 13, 1985.  Thus, his service from 
September 1983 to September 13, 1985 was honorable but the 
discharge for the period from September 14, 1985 to April 21, 
1987, under other than honorable conditions, was a bar to VA 
benefits under 38 U.S.C.A. § 3103(a) and 38 C.F.R. 
§ 3.12(c)(6).  

After the appellant filed another claim in January 1999, 
another Administrative Decision in June 1999 held that the 
veteran's discharge from his period of service from September 
1982 to September 13, 1985 was considered to have been 
honorable for VA purpose but discharge from the period of 
service from September 14, 1985 to April 21, 1987 was 
considered to be dishonorable for VA purposes and was a bar 
to VA benefits.  It was determined that he had requested 
discharge in 1987 to escape a trial by general court martial 
after receiving nonjudicial punishment under Article 15 on 4 
occasions.  It was determined that even with consideration of 
any family emergency, there was no compelling evidence 
warranting his 4th episode of being AWOL for 188 days and he 
was not insane at the time of the commission of the acts 
leading to his discharge in April 1987.  

Generally, the death of a veteran is service connected if 
"the death resulted from a disability incurred or aggravated 
[] in the line of duty in the active military, naval, or air 
service."  38 U.S.C.A. § 101(16) (West 1991 & Supp. 2000); 38 
C.F.R. § 3.1(k) (2000).  The service-connected disability may 
be either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  A disability is the principal cause of 
death if it was the immediate or underlying cause of death, 
or was etiologically related to the death.  38 C.F.R. 
§ 3.312(b).  A disability is a contributory cause of death if 
it contributed substantially or materially to the cause of 
death, combined to cause death, aided or lent assistance to 
producing death.  38 C.F.R. § 3.312(c). 

It had been held that in accordance with 38 U.S.C.A. 
§ 5303(b) and 38 C.F.R. § 3.354(b) a service member who was 
insane at the time of the misconduct that led to an other 
than honorable discharge retains eligibility for veterans 
benefits and there is no need for a causal connection between 
the insanity and the misconduct, but the acts leading to the 
discharge and insanity must be concurrent.  Struck v. Brown, 
9 Vet. App. 145 (1996) (overruling Cropper v. Brown, 6 Vet. 
App. 450 (1994)).  

38 C.F.R. § 3.304, Service connection for mental unsoundness 
in suicide, provides that: 

(a) General. 
(1) In order for suicide to constitute 
willful misconduct, the act of self-
destruction must be intentional.
(2) A person of unsound mind is 
incapable of forming an intent (mens 
rea, or guilty mind, which is an 
essential element of crime or willful 
misconduct).
(3) It is a constant requirement for 
favorable action that the precipitating 
mental unsoundness be service connected.
(b) Evidence of mental condition. 
(1) Whether a person, at the time of 
suicide, was so unsound mentally that he 
or she did not realize the consequence 
of such an act, or was unable to resist 
such impulse is a question to be 
determined in each individual case, 
based on all available lay and medical 
evidence pertaining to his or her mental 
condition at the time of suicide.
(2) The act of suicide or a bona fide 
attempt is considered to be evidence of 
mental unsoundness.  Therefore, where no 
reasonable adequate motive for suicide 
is shown by the evidence, the act will 
be considered to have resulted from 
mental unsoundness.
(3) A reasonable adequate motive for 
suicide may be established by 
affirmative evidence showing 
circumstances which could lead a 
rational person to self-destruction.
(c) Evaluation of evidence. 
(1) Affirmative evidence is necessary to 
justify reversal of service department 
findings of mental unsoundness where 
[VA] criteria do not otherwise warrant 
contrary findings.
(2) In all instances any reasonable 
doubt should be resolved favorably to 
support a finding of service connection.

38 C.F.R. § 3.304 (2000).  

In Elkins v. Brown, 8 Vet. App. 391, 397 (1995) it was held 
that 38 C.F.R. § 3.302, governing suicide as evidence of 
mental unsoundness, only provides a presumption that the 
suicide is evidence of mental unsoundness, but not 
necessarily evidence of a service-connectable mental 
disability. 

In Zang v. Brown, 8 Vet. App. 246, 253 (1995) it was noted 
that 38 C.F.R. § 3.354(a) appeared to provide for three 
independent definitions of insanity: (1) an insane person is 
one who exhibits, due to disease, a more or less prolonged 
deviation from his normal method of behavior; (2) an insane 
person is one who interferes with the peace of society, or; 
(3) an insane person is one who has so departed ... from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  The only reasonable interpretation of 38 
C.F.R. § 3.354(a) is to apply the phrase "due to disease" 
to all three circumstances provided for in the regulation.  
Zang, Id. 

However, in VAOGECPREC 20-97 it was held that behavior which 
is attributable to a personality disorder does not satisfy 
the definition of insanity in section 3.354(a).  It was also 
held that assuming that a particular substance-abuse disorder 
is a disease for disability compensation purposes, behavior 
which is generally attributable to such disorders does not 
exemplify the severe deviation from the social norm or the 
gross nature of conduct which is generally considered to fall 
with the scope of the term insanity and, therefore, does not 
constitute insane behavior under section 3.354(a). 

Here, it is not alleged that the veteran's discharge in 1987 
under conditions other than honorable was improper but, 
rather, that the acts leading to that discharge were due to 
the same insanity that cause the veteran to take his own life 
about one month after that discharge.  In this case, an 
adjustment disorder was diagnosed during the veteran's 1st 
and 2nd periods of psychiatric hospitalization.  A 
personality disorder was diagnosed during his 2nd and 3rd 
periods of psychiatric hospitalization.  Also, episodic 
cannabis abuse was diagnosed during his 3rd period of 
psychiatric hospitalization and there is otherwise evidence 
of alcohol abuse during military service.  

As noted, behavior due to either a personality disorder or to 
substance-abuse may not be considered in determining whether 
the veteran was insane.  In this regard, the appellant has 
focused on evidence in the SMRs which suggests that at one 
time it was felt that he had a psychotic disorder.  However, 
a thorough review of the SMRs reveals that, in essence, the 
presence of a psychosis was eventually ruled out.  Rather, he 
received counseling for drug abuse during service and 
psychological testing indicated that he had the type of 
behavior referred to in 38 C.F.R. § 3.354 which was due to a 
personality disorder.  There is no affirmative clinical 
evidence that the diagnosed adjustment disorder caused the 
veteran to have the type of behavior which is characteristic 
of insanity.  Accordingly, it is the determination of the 
Board that the veteran was not insane at the time of the acts 
leading to his discharge under other than honorable condition 
during his second period of military service.  

Dependent's Educational Assistance Under 38 U.S.C.A. Chapter 
35

For the purposes of dependents' educational assistance under 
38 U.S.C. Chapter 35, a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other than dishonorable 
conditions, and had a permanent and total service-connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of a service-connected 
disability.  38 C.F.R. § 3.807(a).  In this case, the veteran 
did not have a permanent and total service-connected 
disability at the time of his death, and, as decided above, 
service connection for the cause of the veteran's death has 
been denied.  Accordingly, the Board finds that the appellant 
has not met the conditions for eligibility for dependents' 
educational assistance under Chapter 35, Title 38, United 
States Code.  38 C.F.R. § 3.807.  In reaching these decisions 
on each of the above issues, the evidence is not so evenly 
balanced with respect to either issue as to allow for the 
application of the benefit of the doubt doctrine.  



ORDER

Entitlement to service connection for the cause of the 
veteran's death and to basic eligibility for dependent's 
educational assistance under 38 U.S.C. Chapter 35 is denied. 


_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

 

